Martin, P. J. (dissenting).
The proof is sufficient to establish that a compensation award was made to plaintiff and that he accepted it. By operation of section 29 of the Workmen’s Compensation Law, plaintiff’s cause of action passed to the insurance carrier. (Taylor v. New York Central R. R. Co., 294 N. Y. 397.) Plaintiff is chargeable with knowledge of the law. He knew that his own acts had deprived him of any right under *488the Workmen’s Compensation Law. It would be anomalous to hold that, despite the fact that plaintiff has no cause of action, he may still recover. The evidence disclosing the fact that plaintiff did not have a cause of action was developed on the trial. Failure to plead that plaintiff is not the real party in interest could have caused no surprise to plaintiff, the averting of which is the object of section 242 of the Civil Practice Act. Under the circumstances the motions to amend the answers should have been granted.
The judgment appealed from should be reversed and the complaint dismissed.
Glennon and Peck, JJ., concur with Callahan, J.; Martin, P. J., dissents in opinion in which Townley, J., concurs.
Judgment affirmed, with costs.